Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161273-4(20)(23)(24)(25)(28)(29)(30)(34)(39)(40)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re MONTANO                                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  ____________________________________                                                                 Megan K. Cavanagh,
                                                                                                                        Justices
  MARIO ALLEN MONTANO
           Plaintiff-Appellant,
  v                                                                 SC: 161273-4
                                                                    COA: 353392; 353410
  OAKLAND CIRCUIT COURT JUDGE,
             Defendant-Appellee.
  ____________________________________/

         On order of the Chief Justice, the motion for immediate consideration of the motion
  to waive fees, the motion to amend the application, and the motions to add issues are
  GRANTED. On further order of the Chief Justice, the motion to waive fees is DENIED.
  The plaintiff-appellant shall pay the fees for the interlocutory application, the motion to
  amend the application filed on May 4, 2020, and the motions to add issues filed on May 6,
  2020, and May 12, 2020, within 28 days of the date of this order or the application will be
  administratively dismissed. The motions to expedite, for stay, and for immediate
  consideration filed on May 4, 2020, are ordered withdrawn in accordance with the request
  of the plaintiff-appellant.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 28, 2020

                                                                               Clerk